Citation Nr: 1313206	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-11 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by headaches and dizziness.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen claims for entitlement to service connection for a disability manifested by headaches and dizziness, hypertension and peptic ulcer disease.  When this case was previously before the Board in November 2012, it was remanded for additional development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Records on Virtual VA show that a rating decision dated on February 12, 2013, granted service connection for depressive disorder with alcohol dependence, peptic ulcer disease and hypertension.  Also of record is a February 27, 2013 rating action that appears to continue the previous denial of service connection for these disabilities.  Neither of these rating decisions addressed the Veteran's claim for service connection for a disability manifested by headaches and dizziness, nor is a letter of record informing the Veteran of the actions taken.  A supplemental statement of the case issued on February 28, 2013, denied service connection for each disability at issue.  It is unclear from the record currently available to the Board as to whether service connection has, in fact, been granted for any of the disabilities on appeal.  

The Board notes the February 12, 2013 rating decision was based, in part, on an opinion procured by the Appeals Management Center (AMC).  This opinion was written by a practitioner who appears to be a podiatrist.  She rendered an opinion concerning the etiology of the Veteran's psychiatric disability, hypertension and peptic ulcer disease.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.   The AMC should clarify whether service connection was, in fact, granted for depressive disorder with alcohol dependence, hypertension and peptic ulcer disease.  

2.  If service connection for hypertension and peptic ulcer disease has not been granted, the AMC should send the Veteran's claims folder to a psychologist or psychiatrist for an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that these disabilities are related to service or if a service-connected disability caused or aggravated (permanently worsened the underlying disorder beyond its normal course) hypertension or peptic ulcer disease.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  

3.  In any event, the claims folder should be sent to the appropriate specialist for an opinion regarding whether it is at least as likely as not that a disability manifested by dizziness and headaches is related to service.  An opinion should also be furnished as to whether a service-connected disability caused or aggravated (permanently worsened the underlying disorder beyond its normal course) a disability manifested by dizziness and headaches.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



